PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Brunner et al. 
Application No. 17/046,182
Filed:  October 8, 2020
For: UTILITY CONNECTIVITY SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 13, 2022, to revive the above-identified application. 
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on October 8, 2020, and June 13, 2022; (2) the petition fee of $2,100 as set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.
	
Petitioner is advised that a Notice of Allowance was mailed on June 29, 2022, that requires a reply.

Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Jason Olson/
Jason Olson
Acting Deputy Director 
Office of Petitions